IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GEORGE A. JACKSON,                    §
                                       §   No. 245, 2014
        Defendant-Below,               §
        Appellant,                     §
                                       §   Court Below: Superior Court
        v.                             §   of the State of Delaware,
                                       §   in and for Sussex County
 STATE OF DELAWARE,                    §   Cr. ID 91S03837DI
                                       §
        Plaintiff-Below,               §
        Appellee.                      §

                           Submitted: June 23, 2014
                            Decided: July 15, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.

                                    ORDER

        This 15th day of July 2014, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

        (1)   The appellant, George Jackson, filed this appeal from the Superior

Court’s denial of his motion for correction of sentence. The State has filed a

motion to affirm the judgment below on the ground that it is manifest on the face

of Jackson’s opening brief that his appeal is without merit. We agree and affirm.

        (2)   A Superior Court jury convicted Jackson in April 1992 of one count

each of Attempted Murder in the First Degree, Robbery in the First Degree, and

Conspiracy in the Second Degree. The Superior Court sentenced Jackson to a total
period of forty-two years at Level V incarceration, to be suspended after serving

thirty-five years in prison followed by decreasing levels of supervision. Following

a remand, this Court affirmed Jackson’s convictions and sentences on direct

appeal.1 Since that time, Jackson has filed numerous unsuccessful motions for

postconviction relief and for correction or modification of his sentences.2 Jackson

filed his latest motion for correction of illegal sentence under Superior Court

Criminal Rule 35(a), alleging that his separate sentences for Attempted Murder in

the First Degree and Robbery in the First Degree violate double jeopardy

principles and should be merged because the criminal conduct that established the

attempted murder charge was not separate and distinct from the conduct

establishing the robbery charge. The Superior Court denied his motion. This

appeal followed.

         (3)    On appeal, Jackson again alleges that his sentences for robbery and

attempted murder are illegal because they violate double jeopardy principles.

Jackson previously raised this same issue in a motion for correction of sentence

that he filed in 2011. On appeal from the Superior Court’s denial of his 2011




1
    Jackson v. State, 1994 WL 397558 (Del. June 30, 1994).
2
 See, e.g., Jackson v. State, 2012 WL 4471140 (Del. Sept. 27, 2012) (denying Jackson’s fifth
motion for postconviction relief).


                                                2
motion, this Court rejected Jackson’s double jeopardy claim on its merits.3 That

ruling is the law of the case, and we find no basis to reconsider that ruling in the

interest of justice.4

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




3
  Jackson v. State, 2011 WL 5027772, *2 (Del. Oct. 21, 2011) (finding no double jeopardy
violation because attempted first degree murder and first degree robbery each require proof of an
element that the other does not).
4
  See Gannett Co. v. Kanaga, 750 A.2d 1174, 1181 (Del. 2000) (holding that the law of the case
doctrine requires that there must be some closure to matters already decided in a given case by
the highest court of a particular jurisdiction).


                                               3